Citation Nr: 1205554	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-43 310	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for condition to account for numbness of the left foot. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1985, and from November 1987 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the VA RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran indicated on her September 2010 VA Form 9 Appeal that she wished to be scheduled for hearing before a Veterans Law Judge.  However, the Veteran withdrew this request for a hearing when she withdrew her appeal of the issue on November 7, 2011.

Additionally, the Board notes that the Veteran indicated in a September 2009 notice of disagreement (NOD) that she disagreed with the assignment of a 0 percent rating for her service-connected migraine headache condition in the September 2008 rating decision.  Subsequently, in a statement received in October 2009, the Veteran indicated that she wished to withdraw the appeal of her migraine headaches claim and instead would like to treat this claim as an increase for service-connected migraine headaches.  In September 2010, the RO issues a rating decision continuing the 0 percent evaluation assigned to her service-connected migraine headaches.  Subsequently, in September 2010, the Veteran submitted a NOD with the September 2010 denial of a compensable evaluation for her service-connected migraine headache condition.  In March 2011, a rating decision was issued with respect to this claim which increased the evaluation assigned to her migraine headaches to 50 percent, effective January 7, 2011.  In May 2011, a statement of the case (SOC) was issued with respect to this claim which increased the evaluation assigned to the migraine headaches to 50 percent, effective January 7, 2011.  The Board notes that the Veteran's representative submitted a Statement of Accredited Representative in Appealed Case in May 2011 indicating that the issue on appeal is entitlement of migraine headaches rated 50 percent effective date of January 7, 2011.  However, the record does not reflect that a substantive appeal was ever submitted to the Board with regard to the May 2011 SOC.  Therefore, this issue is not currently on appeal before the Board.   In any event, as will be discussed below, the Veteran has indicated that she wishes to withdraw her appeal pending before the Board.


FINDING OF FACT

On November 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


